DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 136-150 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:  
Regarding independent claim 136, the specification fails to associate a corresponding structure with respect to the means plus function recitation “a controller that operates the drive”.  Figure 26 shows black box 902, but no structural description is set forth.  
Regarding independent claim 136, the specification fails to associate a corresponding structure with respect to the means plus function recitation “processor receiving information…configured to provide direction…”  Figure 26 shows black box 912, but no structural description is set forth.  Dependent claims 143-150 further add to the indefiniteness of the processor limitation by adding additional functions to which there is no corresponding structure.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 136-150 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement:
Regarding independent claim 136, the specification fails to associate a corresponding structure with respect to the means plus function recitation “a controller that operates the drive”.  Figure 26 shows black box 902, but no structural description is set forth.  Additionally, while it is unclear if the controller involves a computer implemented algorithm, no such algorithm is described.  
Regarding independent claim 136, the specification fails to associate a corresponding structure with respect to the means plus function recitation “processor receiving information…configured to provide direction…”  Figure 26 shows black box 912, but no structural description is set forth. Additionally, while it is unclear if the controller involves a computer implemented algorithm, no such algorithm is described.  Dependent claims 143-150 further the lack of description of the processor by adding addition functions to which there is no corresponding structure. 
  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 136-138, 140 and 142-150 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinichi (JP 2000-126577A).  While it is unclear what is being claimed, consideration with regard to the prior has been attempted to the extent possible.  Regarding claim 136, Shinichi discloses a system comprising a vessel (2,3) comprising a fluid (3); a drive (5,6) that creates a magnetic field; a controller (7) that operates the drive; one or more magnet sensors (9a and/or 9b); and a processor (21) receiving information from the one or more sensors, the processor configured to provide direction to the controller.  Regarding claim 137, impeller (4) is inside the vessel.  Regarding claim 138, the one or more sensors are positioned with the drive or between the impeller and the drive (see Figs. 1 and 2).  Regarding claim 140, the drive is a stator or a set of permanent magnets and a motor (see Fig. 1).  Claim 142 fails to further structurally limit the claimed structure.  Claims 143-148 further discuss the function of the processor, but without any corresponding structure cannot serve to distinguish the invention over the prior art.  Regarding claims 149 and 150, the processor comprises an analyzer (22, 23 and/or 24) that provided direction to the controller in a feedback loop (see Figs.  1 and 4).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 139 is rejected under 35 U.S.C. 103 as being unpatentable over Shinichi (JP 2000-126577A) in view of Pointek (US 7,905,728).  The system of Shinichi was discussed above.  Shinichi does not explicitly disclose a sensor that detects current and voltage.  Pointek teaches a Hall effect sensor 87 that can detect current and voltage. It would have been obvious to one of ordinary skill in the art to have provided the system of Shinichi with a Hall effect sensor as taught by Pointek, to control speed (see col. 5, lines 27-39 of Pointek). 
Claim 141 is rejected under 35 U.S.C. 103 as being unpatentable over Shinichi (JP 2000-126577A) in view of Eble et al. (US 2016/0151751).  The system of Shinichi was discussed above.  Shinichi does not explicitly disclose a transducer.  Eble teaches providing a magnetic stirrer with a transducer (14).  It would have been obvious to one of ordinary skill in the art to have provided the system of Shinichi with a transducer, to provide information concerning the contents of the vessel (see [0010]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774